internal_revenue_service number release date index no department of the treasury washington d c person to contact telephone number refer reply to cc psi -- plr-111456-03 date date legend taxpayer state city project university b date dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a private_letter_ruling under sec_42 of the internal_revenue_code taxpayer represents the following facts facts taxpayer is a state limited_partnership formed in date to acquire rehabilitate and operate b units of affordable housing located in city known as the project all of the residential units in the project must be rented to individuals who meet the income limitation applicable under sec_42 for purposes of the sec_42 low-income_housing_credit plr-111456-03 at the time of the letter_ruling request one of the project’s tenants tenant was pursuing a law degree at university on a full-time basis tenant i sec_50 years old and is single has no children and is not a dependent on another person’s federal_income_tax return within the meaning of sec_152 tenant does not fall under any of the student exceptions provided under sec_42 ruling requested taxpayer requests a ruling that tenant’s unit will be treated as a low-income_unit under sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 a provides that the term low-income_unit means any unit in a building if the unit is rent-restricted as defined in sec_42 and the individuals occupying the unit meet the income limitation applicable under sec_42 to the project for which the building is a part sec_42 provides that a unit will not fail to be treated as a low-income_unit merely because it is occupied i by an individual who is i a student and receiving assistance under title iv of the social_security act or ii enrolled in a job training program receiving assistance under the job training partnership act or under other similar federal state or local laws or ii entirely by full-time students if the students are i single parents and their children and the parents and children are not dependents as defined in sec_152 of another individual or ii married and file a joint_return in the instant case tenant is a 50-year old single individual pursuing a law degree on a full-time basis tenant is income-qualified under sec_42 and not a dependent within the meaning of sec_152 tenant does not fall within the specific exceptions for students under sec_42 nevertheless based solely on the above facts and representations we believe tenant’s unit is a low-income_unit for purposes of sec_42 provided the unit otherwise qualifies as a low-income_unit under sec_42 plr-111456-03 no opinion is expressed or implied regarding the application of any other provision of the code or regulations specifically no opinion is expressed or implied regarding whether the project qualifies for the low-income_housing_credit under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney filed with this request a copy of this letter is being sent to taxpayer and taxpayer’s first authorized representative sincerely susan j reaman susan j reaman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy
